Citation Nr: 0518802	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from June to October 
1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim for service 
connection for a left knee disorder.

Unfortunately, this claim must be further developed before 
the Board can decide this appeal.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The Board realizes the veteran underwent a VA examination in 
May 2004 in connection with his claim for service connection.  
However, this examination is insufficient for purposes of 
determining whether his current left knee disorder is 
causally or etiologically related to his military service.  
In particular, the Board observes the VA examiner relied on 
the veteran's self-reported history of an injury in service 
and apparently did not actually review the pertinent medical 
evidence of record from service, or even that contemporaneous 
to service from 1974 (baring in mind the veteran's military 
service ended in October 1972).  So the VA's examiners 
opinion, that the veteran's current left knee disorder was 
related to a fracture of the left knee in service, was not 
based on all of the evidence that needed to be considered.  
Contrary to what the veteran told the VA examiner, the 
veteran's service medical records (SMRs) make no mention of a 
left knee fracture.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection).

And in a subsequent attempt to clarify this VA examiner's 
opinion, he acknowledged there was no documentation of a 
fractured knee in service, and that the veteran's symptoms, 
instead, were related to Osgood-Schlatter's disease.  
In changing his opinion, however, this VA examiner failed to 
indicate whether he was referring to the veteran's current 
symptoms and/or to those he experienced many years ago - 
perhaps prior to service, during service, or even during the 
immediately ensuing years.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  So there is no clear 
opinion of record as to the etiology and onset of the 
veteran's Osgood-Schlatter's disease and whether his current 
left knee disorder is related to his symptomatology during 
service.  This is a prerequisite for granting service 
connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The relevant facts are as follows.  The veteran began serving 
on active duty in the military in June 1972.  The report of a 
medical history questionnaire that he completed for his 
induction examination indicates he denied having experienced 
any bone or joint deformities, arthritis, and "trick" or 
locked knees.  The contemporaneous report of medical 
examination shows that a clinical evaluation of his lower 
extremities and musculoskeletal system was negative.  
Nevertheless, the following month, so in July 1972, he was 
seen for complaints of back pain and a knee problem.  After a 
clinical evaluation, the diagnosis was old Osgood-Schlatter's 
disease.  An X-ray showed a bony prominence from the tibial 
tubercle and several small fragments, consistent with Osgood-
Schlatter's disease.  A September 1972 treatment note 
indicates that a Medical Board recommended the veteran be 
separated from service due to his symptomatic Osgood-
Schlatter's disease affecting his left knee, which the Board 
determined existed prior to him entering the military.

A September 1972 typed report, associated with the Medical 
Board Report Cover Sheet, indicates the veteran was seen on 
multiple occasions for knee pain, initially in his first week 
of service.  He indicated that, 3 years prior to enlisting, 
he fell on his left knee while playing basketball, and that 
he had experienced some swelling and intermittent pain in 
this knee during the time since.  When he made that 
acknowledgement, it was contemporaneous to the events at 
issue, when there was no incentive - financial or otherwise 
- to fabricate information for personal gain.  Consequently, 
this type of evidence is generally given a significant amount 
of probative weight.  See, e.g., Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).

Also of significance, the report noted that, although there 
was no mention of knee problems when the veteran underwent 
his military induction examination, a subsequent physical 
examination showed a tender, prominent tibial tubercle and an 
X-ray showed a bony prominence at the tibial tubercle and 
small fragments consistent with Osgood-Schlatter's disease.  
The veteran's service in the military ended in October 1972 
with his medical discharge.

Records from R. Remuzzi, M.D., dated July 1974 through August 
1979, indicate the veteran underwent surgery for a resection 
of the tibial tubercle and reattachment of the patellar 
tendon at Loudoun Memorial Hospital in October 1974.  Dr. 
Remuzzi indicated that he first treated the veteran in July 
1974, when the veteran reported a history of significant left 
knee pain after playing baseball and a history of a 
medical discharge from the military for Osgood-Schlatter's 
disease of the left knee.  Objective physical examination 
showed a significantly enlarged tibial tubercle and a 
possible separation of the hypertrophic bone from the normal 
tibial tubercle, due to either strain or fracture.

Records from M. B. Gavin, M.D., dated October 1999 through 
December 2001, indicate the veteran complained of right leg 
pain following a slip and fall injury to his right leg in 
October 1999.  He also reported a long history of bilateral 
anterior knee pain, which had increased recently, and a 
history of having a "pin placed" in 1985.  Following an 
examination, the diagnosis was patellofemoral arthrosis 
of the knees.

In April 2000, the veteran underwent a tibial tubercle 
osteotomy.  In August 2000, he was hospitalized for 
arthroscopy after fluid aspirated from his left knee showed 
an infection.  Subsequent treatment records show he underwent 
physical therapy related to his left knee and that he 
received worker's compensation.

In January and September 2002 letters from Dr. Gavin, he 
indicated the veteran was injured at work in September 1999, 
and that prior to that injury, he had minor knee complaints 
- including intermittent pain of the patellofemoral joint.  
After that injury, according to Dr. Gavin, the veteran had 
significant anterior knee pain, requiring surgery.  Dr. Gavin 
opined that the veteran's surgery for Osgood-Schlatter's 
disease in 1974 was unrelated to his injury in 1999.

Based on this evidence cited, it is unclear whether the 
veteran had a left knee disorder prior to entering the 
military.  It is equally unclear whether, if he did, 
his preexisting left knee disorder was aggravated during 
service beyond its natural progression.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  See, too, Skinner v. Brown, 27 F.3d 1571, 1574 
(Fed. Cir. 1994).



VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  See Cotant v. 
Principi, 17 Vet. App. 116, 121-22 (2003); Jordan v. 
Principi, 17 Vet. App. 261, 265-66 (2003); and Martin v. 
Principi, 17 Vet. App. 342, 227-29 (2003).

The RO, however, has not considered the veteran's claim under 
this still recent General Counsel opinion mentioned, 
VAOPGCPREC 3-2003, and must do so before the Board to avoid 
unduly prejudicing the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Wagner v. Principi, No. 02-
7347 (Fed. Cir. June 1, 2004).

But before considering this precedent General Counsel 
opinion, the veteran must be reexamined to obtain a more 
thorough medical opinion indicating whether he had a left 
knee disorder prior to entering the military and, if he did, 
whether his preexisting left knee disorder was aggravated 
during service beyond its natural progression.  This medical 
opinion is needed to fairly decide his claim  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

(a)	Is there clear and unmistakable 
evidence he had a left knee disorder 
(Osgood-Schlatter's disease, 
in particular) prior to entering the 
military in June 1972?

(b)	If so, is there clear and 
unmistakable evidence his left knee 
disorder (Osgood-Schlatter's disease, 
in particular) did not increase in 
severity during service beyond its 
natural progression?  (Note:  An increase 
in severity does not include intermittent 
or temporary flare-ups of the disorder, 
but rather a lasting worsening of the 
condition).

(c)	If there is no clear and 
unmistakable evidence that his left knee 
disorder (Osgood-Schlatter's disease, 
in particular) preexisted service and no 
clear and unmistakable evidence that it 
did not increase in severity during 
service, render an opinion indicating 
whether it is at least as likely as not 
the current left knee disorder (Osgood-
Schlatter's disease, in particular) 
first manifested during or is otherwise 
related to service.

To facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation necessary to make this 
determination.  

The basis of the examiner's opinion 
should be fully explained with, if 
necessary, reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  
When readjudicating the claim, the RO 
must consider the possible applicability 
of VAOPGCPREC 3-2003 for rebutting the 
presumption of soundness.  If the benefit 
sought is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




